Citation Nr: 1011335	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to September 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD with an evaluation of 10 percent 
effective September 26, 2003.  By rating decision dated in 
April 2007, the RO increased the evaluation for PTSD to 30 
percent effective September 26, 2003.

This appeal was previously before the Board and the Board 
remanded the claim in October 2008 for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  

The issue of entitlement to a TIDU is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Prior to November 25, 2009, the Veteran's PTSD was 
manifested by symptoms including anxiety, depression, 
impaired sleep, and difficulty establishing or maintaining 
effective relationships.

2.  Beginning November 25, 2009, the Veteran's PTSD is 
manifested by symptoms including incapacitating anxiety.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, and 
not higher, for PTSD have been met for the period from 
September 26, 2003 through November 24, 2009.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

2.  Beginning November 25, 2009, the criteria for an 
evaluation of 70 percent, and not higher, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a September 2005 letter, issued prior to the May 2006 
rating decision, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  In 
addition, May 2006, December 2006, and October 2008 letters 
each advised the Veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.  The May 2006, December 2006, 
and October 2008 letters further advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the nature and symptoms of his condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on his employment.  The case was last readjudicated 
in January 2010.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for PTSD.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2009).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, post 
service treatment reports, and records pertaining to Social 
Security Administration (SSA) disability benefits.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by undergoing VA 
examinations, responding to notices, and submitting evidence 
and argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. § 
4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent evaluation.  Id.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  Id.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrant a 70 percent 
evaluation.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 9 
Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  GAF scores ranging between 61 and 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A score of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 21 
to 30 indicates that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation), or an 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM- 
IV); see also 38 C.F.R. §§ 4.125, 4.126 (2009).  While the 
Rating Schedule does indicate that the rating agency must be 
familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 
4.130.

The Veteran contends that his service-connected PTSD is more 
severe than the currently assigned 30 percent rating.  He 
asserts that his symptoms warrant a 100 percent evaluation.  
The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, the Board finds that the 
Veteran's PTSD warrants an initial rating of 50 percent from 
the date of the award of service connection through November 
24, 2009, and 70 percent from November 25, 2009. 

Turning to the evidence, the Veteran submitted a September 
2003 letter from a physician at the Goldsboro Clinic in 
support of his claim.  The physician stated that he had 
examined the Veteran psychiatrically on September 10, 2003.  
His Axis I diagnoses were chronic PTSD and chronic major 
depression.  The Veteran was assigned a GAF score of 30.  The 
Veteran reported that he had been divorced for 34 years after 
only two years of marriage.  He lived alone and at that time 
was on emergency medical leave from a company where he had 
assembled furniture for the prior year and a half.  He had 
held six jobs in the prior seven years.  

The physician stated that the Veteran had experienced 
nightmares since 1966 and 
at that time was having nightmares at least twice per month, 
waking in a panic 
and sweats that lasted 10 to 15 minutes.  He had flashbacks 
with reminders, accompanied by panic attacks.  He only 
averaged three to four hours of sleep per week.  The Veteran 
also had intrusive thoughts, startled easily, was 
hypervigilant, and could not tolerate anyone behind him.  He 
socialized only once per month and then with a sister only.  
His recent memory was severely impaired, so much that he 
could not remember how to assemble furniture at his most 
recent job, or what he was instructed to do.  He heard his 
name called once per week, heard cars drive up at his 
residence once or twice per week, heard strange noises in the 
house one or two times per day, and saw shadows moving out of 
the corner of his eye two to three times per week.  All of 
these occurred when no one was there.  Additionally, the 
Veteran felt depressed most of the time with little or no 
energy in anything.  He felt like crying many times per week 
and actually had crying spells twice per month.  He felt 
helpless at times and sometimes suicidal.  The physician 
opined that because of his service-connected PTSD, the 
Veteran is unable to sustain social relationships and unable 
to sustain work relationships.  Therefore, the physician 
considered him permanently and totally disabled and 
unemployable.  The physician provided a treatment plan for 
the Veteran that included medication.  

VA treatment records reveal that the Veteran was initially 
psychiatrically evaluated by VA in May 2004.  During that 
consultation, the Veteran reported experiencing nightmares 
since 1966 and said that he wakes up sweating.  He also said 
that he had intrusive thoughts, startle response, 
hypervigilance (especially when there is gunfire, as he lives 
near a military base), and he cannot tolerate anyone behind 
him.  He reported that he hears his name being called, sees 
things out of the corner of his eyes when he turns around, 
and he hears someone in the kitchen in addition to strange 
noises in the house.  He also endorsed poor sleep with 
feelings of hopelessness and helplessness with fleeting 
passive suicidal ideation, but no active intent or plan.  He 
further reported anxiety symptoms and bad mood swings.  He 
said that lately, he had increased irritability.  He also 
said that he had difficulty holding jobs and has had unstable 
relationships with several women in the past.  The Veteran 
denied hospitalizations, suicide attempts, or harm to others.  
He said that he had ceased heavy drinking and drug use five 
years prior to that time.  At that time he was taking several 
medications.  

With regards to employment, the Veteran said that he held 
different jobs in the fields of furniture assembly, lumbar 
yard, janitor, and most recently at the department of 
corrections where he was fired due to poor social 
interaction.  He said that he was married for 27 months and 
had one 35 year old daughter, and a son from a previous 
relationship.  After his divorce he had six to seven women in 
his life with whom he cohabitated.  He reported living alone 
and for leisure he stayed home and watched television.  

Upon mental status examination, his attitude was cooperative 
and his speech was slow and soft.  His mood was depressed and 
his affect was restricted.  Psychomotor retardation was 
noted.  The examiner found no abnormality with perception or 
thought content, but thought flow was hesitant.  The Veteran 
endorsed past auditory hallucinations of calling his name, 
but had none at that time.  He denied suicidal and homicidal 
ideation.  Judgment, insight, reliability, recent memory, 
remote memory, and abstraction were all determined to be 
fair.  The Veteran was alert, oriented to all spheres, and of 
average intellect.  The Axis I diagnoses included chronic 
PTSD by history and chronic major depression by history.  The 
Veteran's GAF score was 55.  

The Veteran has also undergone supportive therapy at VA with 
licensed clinical social workers continuously since July 
2006.  Upon mental status examination during his initial 
evaluation for such, the Veteran was appropriately groomed, 
and had psychomotor retardation.  He was cooperative, and his 
speech was relevant and coherent.  His mood was depressed, 
his affect was appropriate, and there was no abnormality 
found in his perception.   His thought flow was linear and 
logical, and there was no abnormality in his thought content. 
The Veteran denied suicidal or homicidal ideation.  His 
judgment, insight, concentration, and recent and remote 
memory were each judged to be fair.  Additionally, he was 
alert and his intellect was average.  The Axis I diagnoses 
were of major depressive disorder, recurrent anxiety 
disorder, and PTSD.  The Veteran was assigned a GAF score of 
53.    

The Veteran underwent a VA examination in August 2006, during 
which the claims file was available and reviewed.  He stated 
that he has had problems for thirty years, but sometimes his 
symptoms are worse than others.  The Veteran reported that 
when he is having problems, he is forgetful, has nightmares, 
his sleep is bad and he is easily upset.  He said that he has 
difficulty in falling asleep, and he has interrupted sleep.  
He has nightmares once a week along with intrusive thoughts, 
and he is anxious.  He stated that he is easily started and 
hypervigilant.  He is uncomfortable in large crowds and 
avoids them.  He does not watch combat things on television, 
and he is short-tempered.  He also stated that he is 
depressed all the time and had been that way for the previous 
five days.  He did not want to be around people and said that 
his appetite was okay.  His concentration was not good.  
Also, he was sad and cried occasionally.  His energy was fair 
and his interest was decreased.  The Veteran denied suicide 
attempts and panic attacks.  He had no problems with drugs 
and/or alcohol.  He denied psychiatric inpatient treatment 
and said he had been going to the VA for four years, seeing a 
psychiatrist every six weeks and a psychologist twice a 
month.  He was taking several medications, which he said 
helped him.

The Veteran was not working and reported that he had last 
worked three years prior to that time.  He had been doing 
furniture work regularly for about a year.  He quit working 
because he could not get along and he could not take orders 
or handle people.  He stated that he was on Social Security 
disability for PTSD and had been on it for the previous two 
years.  The Veteran reported that prior to leaving work, he 
worked regularly, but he said that his psychiatric symptoms 
resulted in his not being able to work.  With regards to the 
activities of daily living, the Veteran dressed himself, fed 
himself, and attended to his own toilet needs.  He lived by 
himself and he did his own cooking and cleaning.  He had one 
friend who would visit every now and then.  He spent most of 
his time around the house and watched television a lot.  He 
did not go to church.  

The Veteran was born and raised in Virginia.  His mother was 
living and he described her as nice.  He stated that his 
parents separated and he was raised by his father.  He is the 
oldest of ten children.  He stated that his sister has some 
sort of psychiatric problems.  The Veteran had a tenth grade 
education and had obtained a GED.  He had a driver's license 
and was not on probation or parole.  He had been married once 
and was divorced.  He has two children, but he was not close 
to them.    

Upon mental status evaluation, the Veteran was alert, 
cooperative, and casually but appropriately dressed.  He 
answered questions and did not volunteer much information.  
There were no loosened associations or flight of ideas, nor 
were there any bizarre movements or tics.  His mood was 
somewhat tense but cooperative and friendly.  His affect was 
appropriate.  The Veteran stated that he had nightmares and 
intrusive thoughts, but he had no homicidal or suicidal 
ideation or intent.  There was no impairment of thought 
processes or communication.  There also were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
Veteran was oriented times three.  Also, both his remote and 
recent memory appeared to be adequate.  Insight and judgment 
also appeared to be adequate, as well as his intellectual 
capacity.  The Axis I diagnoses were of PTSD and depressive 
disorder, not otherwise specified.  The Veteran was assigned 
a GAF score of 50 and the examiner stated that the Veteran 
was capable of managing his own financial affairs.  The 
examiner also commented that the Veteran has two Axis I 
diagnoses that mutually aggravate one another, and he could 
not ascribe a specific degree of impairment of any one, 
independent of the other, with any medical certainty without 
resorting to speculation.  

SSA records indicate that the Veteran receives disability 
benefits for anxiety disorders and affective disorder, which 
were determined to have begun in September 2003.

During an October 2008 VA PTSD consultation, the Veteran was 
well groomed, his activity was normal and his attitude was 
cooperative.  His speech was relevant and coherent, but his 
mood was depressed, irritable, and empty.  His affect was 
appropriate and there was no abnormality found with his 
perception.  His thought flow was goal-directed and there was 
no abnormality in thought content.  The Veteran denied 
suicidal and homicidal ideation.  His judgment and insight 
were reported to be good.  The Veteran reported distressing 
and intrusive flashbacks, sleep difficulties, irritability, 
hyper-vigilance, social isolation, and avoidance of reminders 
of Vietnam that range from avoidance of television news to 
avoidance of the laundry basement which reminds him of 
Vietnam "bunkers."  He also stated that he experiences 
weekly panic attacks and stated that he feels anxious when 
around groups of people.  The Axis I diagnosis was PTSD and 
the Veteran's GAF score was 55.  

VA treatment records dating from 2004 through January 2009 
further show that the Veteran has been seen continuously for 
PTSD and depression medication management since that time by 
the attending physician for psychiatry.  During such 
sessions, the Veteran has reported similar PTSD symptoms.  He 
generally stated that he was doing well, including sleeping 
and eating well.  He typically denied crying spells, said 
that he had good energy and motivation, and denied 
suicidality or psychosis or recent alcohol or drug problems.  
He denied manic or panic attacks but endorsed anxiety.  He 
has been assigned GAF scores by the physician ranging from 50 
on one occasion to 65 on multiple occasions.  

During a November 2009 appointment with a VA psychiatrist, 
the Veteran complained of severe and persistent anxiety.  He 
said he was not sleeping due to an inability to relax.  
Although the Veteran denied suicidal intent or plan, he said 
that suicide often crosses his mind because so much of life 
is difficult for him.  Upon mental status examination, the 
Veteran had adequate grooming, was casually dressed, 
cooperative, and made good eye contact.  His thought 
processes were linear, logical, and goal-oriented and he had 
no suicidal or homicidal desire or intent.  His speech was of 
regular rhythm and rate, fluent, nonpressured, relevant, and 
coherent.  There were no auditory, visual, or tactile 
hallucinations.  His mood was anxious, but his affect was 
appropriate and had a full range.  He was oriented to time, 
person, and place.  His recent and remote memory were normal, 
as well as his attention and concentration.  Judgment and 
insight were both fair.  The assessment was of severe PTSD 
with incapacitating anxiety.  The psychiatrist also opined 
that the Veteran's depression probably arises from PTSD as 
well.  

The Veteran was afforded another VA examination in December 
2009, during which the claims file was available and 
reviewed.  The examiner noted that the Veteran appeared to be 
a reliable historian.  The Veteran said he was last employed 
in 1995 working performing furniture assembly.  He stated 
that he held that job for two years before the company went 
out of business.  Prior to that, he worked for four years for 
another company.  The Veteran stated that he has been 
unemployed since 1995 as a result of medical and mental 
health issues, and he has been receiving Social Security 
disability assistance since then.  The Veteran found military 
matters difficult to discuss and demonstrated an increase in 
emotional distress when trying to do so.  The Veteran 
reported that he first received mental health treatment 
approximately 3 years prior, and the Veteran was prescribed 
several medications for treatment of anxiety and depression.  
The Veteran had no history of psychiatric hospitalization.  
The examiner noted that recent treatment notes indicate that 
the Veteran has been experiencing significant problems with 
depression and PTSD related anxiety.  The Veteran married 
when he was 21, but separated within two years and then 
divorced.  He has one adult-age daughter from the marriage 
and an older child from a previous relationship.  The Veteran 
reported that he currently resides alone in an apartment.

The Veteran presented as a clean, well-groomed, causally 
dressed gentlemen.  He interacted in a cooperative manner and 
was quite quiet throughout the evaluation.  The Veteran was 
alert, attentive, and oriented times four.  His affect was 
rather blunted and sad and his mood appeared to be depressed 
and anxious.  His speech was clear, goal-directed, and 
spontaneous.  He tended to speak in a rather soft tone of 
voice.  The Veteran indicated that he felt tense about the 
evaluation.  He became anxious when questioned about his 
military combat stressors.  The Veteran indicated that he has 
been experiencing intrusive thoughts related to military 
experiences multiple times per week.  He said that he tries 
to block them out and keep them out of mind, but certain 
things remind him of them.  When he thinks about them, he 
becomes depressed and anxious.  The Veteran also reported 
that he had been experiencing nightmares related to military 
events 4 to 5 times per month.  He indicated that his sleep 
has been chronically poor and that he generally obtains no 
more than 4 hours of sleep per night.  The examiner said that 
he appeared tired, consistent with his reports of poor sleep.  
His mental pace was mildly slow, and his general energy level 
appeared to be below average.  The Veteran said that he has 
always been a somewhat reserved person, but his social 
isolation increased significantly after active service, which 
he attributes to his anxiety and memories of military events.  
At the time of the examination, the Veteran had little to no 
social support.  The Veteran reported that at one point, he 
had formed a friendship with another Veteran who was 
receiving treatment, but that person had married and went 
elsewhere, and the Veteran has no contact with him anymore.

The examiner stated that the Veteran is anhedonic and more 
directly describes an inability to derive enjoyment from any 
activity.  He has been experiencing thoughts of suicide but 
denies any intent or plan to harm himself.  He basically 
feels that life is empty and meaningless.  He often feels 
lonely but becomes too tense in interaction.  He finds 
himself feeling wary and distrusting of others.  The Veteran 
also described periods of hypervigilance when in public and 
at times within his own home.  He has found it difficult to 
discuss his military experience over the years, although he 
has made some progress with that.  The examiner noted that, 
to be clear, the Veteran denied any current suicidal intent 
or plan.  Also, his insight was fair and his judgment is 
adequate for current safety.  The clinical impressions 
included an Axis I diagnosis of PTSD and moderate major 
depressive disorder, and the Veteran was assigned a GAF score 
of 50.

The examiner concluded that the Veteran is demonstrating 
symptoms of both PTSD and major depression.  His PTSD 
symptoms appear to stem directly from military experiences 
and include intrusive thoughts, recurrent nightmares, 
hypervigilance, increased physiological arousal, efforts to 
repress or block out memories of events, and other symptoms.  
The Veteran's current level of depression appears to be due 
to a couple of factors.  In part, he is sad secondary to 
memories of events that occurred in the military.  The PTSD 
symptoms have also indirectly contributed to depression in 
the sense that he has become more withdrawn socially, and in 
turn feels lonely, isolated, and unable to gather support or 
reinforcement through social contact.  The Veteran's medical 
problems have also been contributing to depression.  His GAF 
relates to all problems, however, if assigned simply for 
PTSD, it would still equal 50.  

The examiner further opined that the Veteran's current level 
of depression and anxiety is likely significantly interfering 
with work efforts at this time.  He is quite withdrawn and 
finding it very difficult to focus on matters, and intrusive 
thoughts and rather persistent depression are sapping both 
energy and motivation.  Social interaction difficulties are 
likely to interfere with workplace functioning with 
supervisors, coworkers, and the public.  His current level of 
emotional distress is likely to interfere with workplace 
consistency, specifically his ability to work on a full-time 
and consistent basis.  The examiner said that the Veteran 
also has a number of medical pain complaints which likely 
interfere meaningfully with work efforts.  The examiner noted 
that the Veteran is of normal range intelligence and is 
capable of managing his own affairs.       

Upon review of the record, the Board finds that the evidence 
supports a finding that the Veteran's symptomatology more 
nearly approximates an initial evaluation of 50 percent from 
September 23, 2003 through November 24, 2009.  38 C.F.R. § 
4.7.  In this regard, the Board notes that during this time 
frame the Veteran's symptoms included anxiety, sleep 
disturbance, depression, and social impairment.  However, his 
judgment and insight were intact.  Although a social worker 
assigned a GAF score of 50 in September 2008, and evaluation 
by the psychiatrist on the same day yielded a GAF score of 
65.  Mental status examinations during this time frame noted 
the Veteran denied suicidal ideation, had good memory, good 
concentration, good insight and good energy and motivation.  
Anxiety was noted to interfere with his ability to socialize.  
Some psychomotor retardation was noted in 2004 and 2006, but 
was otherwise not shown.  The Board finds that review of the 
record supports a finding that the Veteran's PTSD results in 
symptoms which more nearly approximate the criteria for a 50 
percent evaluation prior to November 24, 2009.  

A higher evaluation during that time frame is not warranted 
however.  Initially the Board notes that a private treatment 
report from the Goldsboro Clinic found the Veteran to be 
permanently and totally disabled, and provided a GAF score of 
30.  However, that report contains no mental status 
examination, and indicates the Veteran's memory is so 
severely impaired that he cannot remember how to assemble 
furniture in his most recent job that ended only a few months 
previously.  However, all of the other medical evidence of 
record describes the Veteran's memory as being at worst fair 
and generally good or normal.  Additionally, while the report 
notes the Veteran socializes only once a month with a sister, 
records from the Social Security Administration dated close 
in time include a form filled out by a friend of the Veteran 
who indicated he had contact with the Veteran for 6 to 8 
hours per week.  Thus, the Board finds that the lack of a 
mental status examination, when coupled with other statements 
which are inconsistent with the other evidence of record, 
renders the report and conclusions therein entitled to little 
probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

The Board also notes the Veteran's report of hearing noises 
or seeing shadows out of the corner of his eye when nothing 
is there.  However, none of the medical professionals have 
noted that these perceptions impact his functioning or 
represent persistent hallucinations.  Indeed, the GAF scores 
assigned from September 23, 2003 to November 25, 2009 do not 
reflect that the Veteran's behavior is influenced by 
hallucinations or delusions.  In addition, while the Veteran 
has reported a fleeting suicidal thought, there has not been 
an intent or plan, and the Veteran specifically denied 
suicidal ideation during psychiatric visits.  Moreover, the 
GAF scores assigned do not suggest the Veteran is at a risk 
of harming himself.  In this regard, during the period in 
question, the Veteran was assigned a GAF score of 50 by a 
psychiatrist in June 2005, but suicidal ideation was denied 
at that time.  Thereafter, the psychiatrist assigned GAF 
scores of 60 and 65, suggesting only mild symptomatology.  

The evidence during this time frame also reflects that the 
Veteran did have contact with a friend on occasion and family 
members infrequently.  He managed to attend church on one 
occasion, and helped an elderly neighbor.  It was also noted 
that the Veteran was contemplating moving to New Jersey to 
live with a lady friend, but he decided against that.  Thus, 
while difficulty in establishing and maintaining 
relationships is shown, an inability to do so is not.  While 
the Board finds the symptomatology during this time frame 
supports a 50 percent evaluation, the symptomatology reported 
and the GAF scores assigned do not support an evaluation in 
excess thereof.

As of November 25, 2009, however, the Board finds that a 70 
percent evaluation has been more nearly approximated.  During 
treatment on that date, the Veteran's psychiatrist noted the 
Veteran suffered from incapacitating anxiety, and that his 
life was largely controlled by this.  The VA examination in 
December 2009 further noted the Veteran's current level of 
anxiety and depression is likely significantly interfering 
with work efforts.  It was noted that he is quite withdrawn 
and finding it difficult to focus on matters.  A GAF score of 
50 was assigned.  The Board notes that near continuous 
anxiety affecting the ability to function appropriately 
supports a 70 percent evaluation under the rating schedule.  
The symptomatology described in the November 25, 2009 is 
therefore consistent with a 70 percent evaluation.  

However, the Board does not find that the Veteran is entitled 
to a 100 percent schedular evaluation.  The Veteran has not 
exhibited gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  The 
evidence shows that the Veteran is able to maintain minimum 
personal hygiene, he is oriented to person, place and time, 
and his remote and recent memory are only mildly impaired.  
His report of hearing and seeing things that are not there do 
not impact his functioning and are not persistent 
hallucinations.  The evidence does not reflect that he is in 
danger of hurting himself or others, as shown by the GAF 
score of 50 that was assigned.  As such, the 70 percent 
initial evaluation being assigned adequately addresses the 
level of impairment resulting from his service-connected 
PTSD.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical."). Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his PTSD and provides for additional or 
more severe symptoms than currently shown by the evidence; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). Consequently, referral for extraschedular 
consideration is not warranted.        




ORDER

Entitlement to an initial evaluation of 50 percent for PTSD, 
from September 26, 2003 through November 24, 2009, is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.

Entitlement to an evaluation of 70 percent for PTSD, from 
November 25, 2009, is granted, subject to the governing law 
and regulations pertaining to the payment of monetary 
benefits.


REMAND

The Board notes that the record raises the issue of whether 
the Veteran is unemployable due solely to his PTSD, without 
regard to age or nonservice connected disabilities.  The 
December 2009 examiner noted that both PTSD as well as 
physical disabilities impact his employment.


The RO has not yet adjudicated a claim for TDIU.  In light of 
a recent decision in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Veteran's claim for an increased rating for his 
PTSD includes consideration of entitlement to a TDIU since 
the issue is raised by the record.  The Board notes that the 
Veteran has not been provided with VCAA notice of the 
requirements for a TDIU claim, nor has relevant employment 
information been obtained.  Indeed, the Veteran reported to 
the examiner during the most recent VA examination that he 
had stopped working in 1995, but the other evidence of record 
reflects that he may have stopped working in 2003.  Thus, on 
remand, the RO/AMC should provide corrective notice and 
request that the appropriate TDIU form be completed.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the issue is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about 
what is needed to substantiate a claim for 
a TDIU.  In addition, ask the Veteran to 
complete a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, to obtain 
relevant employment information.

2.  Obtain treatment records from the VA 
Medical Center in Richmond, Virginia 
dating since November 2009.

3.  Conduct any additional development 
deemed necessary to adequately adjudicate 
a claim for TDIU, to include obtaining a 
VA examination for an opinion as to 
whether the Veteran's PTSD renders the 
Veteran unemployable without regard to age 
or nonservice connected disabilities, if 
deemed necessary.  

4.  Thereafter, adjudicate the claim for 
TDIU.  If the claim is denied, issue the 
Veteran a supplemental statement of the 
case, which includes regulations relevant 
to TDIU claims and provide an appropriate 
period of time to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


